DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an oil supply device for an engine mounted in a vehicle, the oil supply device including
an oil pump having a control oil chamber; and an oil control valve connected to the control oil chamber via a control oil passage, the control oil passage has an oil descent passage and an oil rise passage, a first end of the oil descent passage on a control oil chamber side is disposed at a position closer to a bottom of the vehicle than a second end of the oil descent passage on an oil control valve side, the oil rise passage is disposed at a position closer to the control oil chamber side than the oil descent passage, and a third end of the oil rise passage on the control oil chamber side is disposed at a position closer to a top of the vehicle than a fourth end of the oil rise passage on the oil control valve side.   For these reasons, in conjunction with the rest of the structure as claimed in claim 1.  The prior art does not describe the physical location of a control oil passage that includes a  downward descent segment and an oil rising segment connecting a control oil chamber of an oil pump to an oil control valve. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654